Title: To Thomas Jefferson from Bernard Peyton, 8 July 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
8 July 1824
Your esteemd favor of the 3d with the enclosures, have been duly recd & agreeable to your request now enclose your blanks, for the Virga & Farmers Banks—I paid your dft yesterday, in favor of  Jacobs & Raphael, for $175 Doll:, which is at your deficit:The Tobaccos sold for Jefferson, were all in his mark, & recd in his name, the whole proceeds therefore, were passed to his credit in a/c—The Bedford Tobacco I have not yet heard from.I am always pained at troubling you, especially in the way of writing, knowing the fatigue it occasions you—but as you were good enough, some time ago, to give me letters to Mr. Gray of Boston, & some of your other friends there, & in the other cities, to the North, which I was disappointed in delivery, I hope that you might render me a great service, in renewing them, as I am going that way, in a few days, to promote my business &c: &c:—and as I shall leave here before a letter could reach me, I shall pass a day or two in Washington, please direct to me there, if you can do me this favor without too much inconvenience:—while in Washington, I will call on the President &c: &c:, then proceed to Balto: Philaa New York, & Boston but will not leave Washington until I hear from you.  Can I render you a service in any of those places—I shall not be very long absent—Your fd Mo: trulyB. Peyton